     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 1 of 21



Jason S. Ritchie
Michael P. Manning
Ritchie Manning Kautz PLLP
175 North 27th Street, Suite 1206
Billings, MT 59101
Telephone: (406) 601-1400
Fax: (406) 545-0412
jritchie@rmkfirm.com
mmanning@rmkfirm.com

Counsel for Plaintiff Coulter Hill

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                BILLINGS


COULTER HILL,                              )
                                           )           _________________
       Plaintiff,
                                           )
             v.                            )
                                           )
BIG HORN COUNTY ELEMENTARY                 )
SCHOOL DISTRICT 2 (ARROW CREEK                     COMPLAINT AND JURY
                                           )
ELEMENTARY SCHOOL DISTRICT);                            DEMAND
                                           )
BIG HORN COUNTY HIGH SCHOOL                )
DISTRICT 3 (PLENTY COUPS HIGH
                                           )
SCHOOL DISTRICT); SAMPSON
                                           )
DeCRANE, MARLA GOES AHEAD,
FANNIE CLIFF, JENNIFER FLATLIP,            )
and EUGENE RED STAR.                       )
                                           )
       Defendants.                         )
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 2 of 21



     Plaintiff Coulter Hill, Ed.D, by and through counsel, states and

alleges the following for his Complaint against Defendants Big Horn

County Elementary School District 2 (Arrow Creek Elementary School

District), Big Horn High School District 3 (Plenty Coups High School

District), Sampson DeCrane, Marla Goes Ahead, Fannie Cliff, Jennifer

Flatlip and Eugene Red Star.

              PARTIES, JURISDICTION AND VENUE

     1.    Dr. Hill is an individual who at all relevant times has been a

resident of Yellowstone County, Montana.

     2.    Big Horn County Elementary School District 2 (Arrow Creek

Elementary School District) is a public school district located in Big

Horn County Montana.

     3.    Big Horn High School District 3 (Plenty Coups High School

District) is a public school district located in Big Horn County Montana.

     4.    Sampson DeCrane is an individual who, upon information

and belief, resides within Big Horn County Montana. Sampson

DeCrane was, at all relevant times, the Chairman of the Board of

Trustees of Big Horn County Elementary School District 2 (Arrow

Creek Elementary School District) and Big Horn High School District 3


                                    1
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 3 of 21



(Plenty Coups High School District) (collectively, the “District”).

     5.     Marla Goes Ahead is an individual who, upon information

and belief, resides within Big Horn County Montana. Marla Goes

Ahead was, at all relevant times, a member of the District’s Board of

Trustees.

     6.     Fannie Cliff is an individual who, upon information and

belief, resides in Big Horn County Montana. Fannie Cliff was, at all

relevant times, a member of the District’s Board of Trustees.

     7.     Jennifer Flatlip is an individual who, upon information and

belief, resides in Big Horn County Montana. Jennifer Flatlip was, at all

relevant times, a member of the District’s Board of Trustees.

     8.     Eugene Red Star is an individual who, upon information and

belief, resides in Big Horn County Montana. Eugene Red Star was, at

all relevant times, a member of the District’s Board of Trustees.

     9.     This Court has subject matter jurisdiction over this civil

action pursuant to 28 U.S.C. § 1331 because Dr. Hill’s claim for

violation of 42 U.S.C. § 1981 arises under the laws of the United States

and pursuant to 28 U.S.C. § 1367 because Dr. Hill’s remaining claims

are so related to his § 1981 claim that they form part of the same case


                                     2
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 4 of 21



or controversy under Article III of the United States Constitution.

     10.   Venue is appropriate in this Court because the defendants

reside in this judicial district and the events or omissions giving rise to

the claim occurred within this judicial district. 28 U.S.C. § 1391(b).

                      GENERAL ALLEGATIONS

     11.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

     12.   Dr. Hill was hired to be the Superintendent of the District in

Pryor, Montana effective July 1, 2019.

     13.   Dr. Hill’s employment with the District was subject to an

employment agreement signed by the parties on July 8, 2019

(“Employment Agreement”).

     14.   Dr. Hill’s Employment Agreement provides that the District

would employ him as its Superintendent for a term of two years, from

July 1, 2019 to June 30, 2021. By its terms, his Employment

Agreement was “to be renewed for a further term of 1 year from year to

year unless the Board, prior to February 1 of the final year of this

contract, resolves by majority vote to terminate the services of the


                                     3
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 5 of 21



Superintendent at the conclusion of the term of this contract, and

provides to the Superintendent written notice of the Board’s intent to

terminate the Superintendent’s services at the conclusion of the

contract term.”

     15.   Under the terms of Dr. Hill’s Employment Agreement, the

District agreed to pay him an annual salary of $90,000, a monthly

phone allowance of $130.00, a monthly transportation stipend of

$300.00, and a monthly housing allowance of $400.00. The District also

provided Dr. Hill with holiday pay, vacation pay, personal leave, sick

leave, payment of professional dues, travel reimbursement, health

insurance, dental insurance and vision insurance.

     16.   Immediately after he was hired, Dr. Hill was asked

questions regarding his race. Specifically, a member of the hiring

committee asked Dr. Hill where he was from because members of the

community believed that he was native.

     17.   The District’s vision statement is a quote from Chief Plenty

Coup: “Education is your most powerful weapon. With education you

are the white man’s equal; without education you are his victim.” The

District has this quote set out on a large sign when you enter the


                                    4
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 6 of 21



elementary school building.

     18.   During an August 6, 2019 meeting of the Board of Trustees

(“School Board”), Dr. Hill requested that the District shorten its vision

statement to “Education is your most powerful weapon” to make the

mission about education and not race. The Defendants became upset

with his request and declined to modify the vision statement.

     19.   The District sent a community member called “Spooky” to

Dr. Hill’s office on multiple occasions to “tell him how things are done in

Pryor” as opposed to the “white man’s way.”

     20.   During a September 19, 2019 School Board meeting,

attendees engaged in intimidating behavior towards Dr. Hill. They

made negative and accusatory comments about his character, and one

attendee suggested physically harming Dr. Hill. When Dr. Hill

attempted to speak, attendees laughed and heckled him. Attendees

repeatedly used phases such as “whiteman’s way” and “white man’s

world” and “white devil,” which were offensive and directed at Dr. Hill

because of his race.

     21.   The Defendants failed to stop these verbal attacks and some

School Board members joined the attendees in engaging in such


                                    5
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 7 of 21



behavior. During the meeting, School Board members and attendees

spoke in the Crow language. The School Board, fully aware that

Dr. Hill does not speak the Crow language, refused to interpret what

was being said despite Dr. Hill’s repeated requests and despite that

Dr. Hill was clearly the subject of much of the discussion.

     22.   The September 19, 2019 lasted 5 hours and 51 minutes and

was recorded by the District. When Dr. Hill requested a copy of the

recording, however, the District produced only 3 hours and 25 minutes

of the meeting. The District deliberately manipulated the record of the

meeting by either failing to record more than two hours of the meeting

or by deleting over two hours of the recording.

     23.   On September 20, 2019, Dr. Hill explained to Defendants

DeCrane and Goes Ahead that he would not be attending a previously-

scheduled, work-related conference in Washington D.C. because of the

events at the September 19, 2019 School Board meeting. On September

23, 2019, DeCrane and Goes Ahead responded that Dr. Hill would be

financially responsible for the costs of the conference and accused him

of not being willing to “mend relationships.” They also compared him to

a past Caucasian superintendent that was disliked by the community.


                                    6
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 8 of 21



     24.   The Defendants held another School Board meeting on

September 26, 2019. During the meeting, Dr. Hill informed the

Defendants that he had filed a complaint of discrimination with the

Montana Human Rights Bureau.

     25.   After Dr. Hill notified the Defendants of his discrimination

complaint, the Defendants asked a staff attorney with the Montana

School Board Association how the Defendants should proceed. The

Defendants were advised by the attorney to “immediately cease this

meeting, come out of executive session, and not discuss the matter

further until I have the ability to complete the internal review and

advise the trustees or Chair in a manner consistent with the

Superintendent’s due process rights.”

     26.   Instead of immediately ceasing the meeting as advised, the

Defendants attacked and retaliated against Dr. Hill for filing the charge

of discrimination. The Defendants yelled, swore, and falsely accused

Dr. Hill of discrimination. The meeting was filled with comments

regarding Dr. Hill’s race. The meeting culminated with Defendant

DeCrane yelling: “Fuck you Coul Hill! Fuck you! Fuck you! I fucking

quit! Fucking quit the school board!” After Defendant Flatlip stated


                                    7
     Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 9 of 21



that she quit too, Defendant DeCrane threw a chair and threw his pen

at Dr. Hill while yelling: “Fuck you Coul Hill! You fucking son of a

bitch!”

     27.   Then, beginning the following day, the Defendants solicited

numerous baseless and unwarranted complaints against Dr. Hill and

forwarded those complaints to their attorneys.

     28.   Due to (a) the September 19, 2019 School Board meeting

where the Defendants failed to stop intimidating verbal attacks—

including threats of physical harm—toward Dr. Hill, and (b) the

Defendants’ conduct during the September 26, 2019 School Board

meeting, Dr. Hill repeatedly expressed to the Defendants that he felt

unsafe at work and asked how the Defendants intended to provide for

his safety at work. Specifically, Dr. Hill requested that he be allowed to

work from home until his safety concerns were addressed by the

Defendants.

     29.   The Defendants dismissed Dr. Hill’s safety concerns. They

refused to allow him to work from home and refused to take any other

action to provide Dr. Hill a safe work environment.

     30.   Instead, on October 7, 2019, Defendants voted to place


                                    8
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 10 of 21



Dr. Hill on administrative leave so they could investigate the

complaints that they had solicited. The Defendants also voted to

discontinue some of the benefits contained in Dr. Hill’s Employment

Agreement.

     31.   After placing Dr. Hill on administrative leave, the

Defendants continued soliciting employee complaints against Dr. Hill,

and created a process by which the Defendants would review the

complaints they solicited.

     32.   On November 12 and 13, Defendants held school board

meetings to address the complaints against Dr. Hill. Dr. Hill hired

counsel to defend against these unwarranted employee complaints.

     33.   On December 3, 2019, the Defendants issued their findings

regarding the complaints against Dr. Hill, finding in Dr. Hill’s favor.

Specifically, the Defendants found that the complaints against Dr. Hill

did not “support a finding of workplace bullying, harassment, and

intimidation” and the complaints “fail to demonstrate that your actions

arise to the level of a threat or an attempted intimidation of an

employee.” Illustrating that their original intent was to retaliate

against Dr. Hill for filing his discrimination claim by using the solicited


                                     9
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 11 of 21



complaints to terminate his employment, the Defendants ultimately

concluded that “the Board does not find that the complaints as

presented, warrant the termination of your employment.”

     34.   Yet, despite finding that the solicited complaints did not

provide a basis for taking any adverse employment action against

Dr. Hill, the Defendants continued their retaliatory and discriminatory

conduct by demanding that Dr. Hill attend and complete management

training focused on effective communication with employees and

cultural sensitivity training.

     35.   Further, the Defendants demanded that Dr. Hill

immediately return to work while continuing to refuse to address his

safety concerns. Indeed, the Defendants expressly stated that they

“w[ould] not consider other conditions as the Board’s position is there is

no basis for your feeling that you are unsafe at the Pryor Schools.”

     36.   The letter communicating the Defendants’ position that

Dr. Hill had no basis for feeling unsafe was signed by Defendant

DeCrane, the same individual who, in his capacity as the Chairman of

the School Board, had aggressively yelled at Dr. Hill using extremely

foul language while throwing a chair across the room and throwing a


                                    10
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 12 of 21



pen at Dr. Hill, all during a School Board meeting.

     37.   Dr. Hill continued to request that the Defendants provide

him a safe working environment, but the Defendants refused and

dismissed his fear as unwarranted. The Defendants went so far as to

claim that Dr. Hill’s “alleged fear remains unreasonable and suspect,

particularly in the context of Mr. Hill’s past experience in extremely

rowdy and rough environments during his time as a rapper.”

Essentially, the Defendants found it entirely appropriate for the School

Board Chairman to scream profanities at Dr. Hill and throw things

simply because Dr. Hill had previously performed rap music before

becoming an educator.

     38.   On December 16, 2019, Defendants terminated Dr. Hill’s

employment effective December 18, 2019.

       COUNT I—DISCRIMINATION (ALL DEFENDANTS)
                    (42 U.S.C. § 1981)

     39.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

     40.   Defendants intentionally discriminated against Dr. Hill

because of his race by, inter alia: not providing an interpreter or

                                    11
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 13 of 21



interpretation when members of the public and the School Board spoke

in the Crow language during School Board Meetings; swearing and

threatening Dr. Hill; soliciting complaints against Dr. Hill; placing

Dr. Hill on administrative leave; removing benefits guaranteed by

Dr. Hill’s Employment Agreement while he was on administrative

leave; refusing to provide Dr. Hill with a safe working environment; and

terminating his Employment Agreement and employment.

     41.   As a direct result of Defendants’ discrimination, Dr. Hill

suffered and continues to suffer damages, including, but not limited to,

lost wages and benefits, lost future wages and benefits, attorneys’ fees

and costs, pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and loss of earnings from the harm to Dr. Hill’s

reputation.

     42.   Defendants actions were done with malice or reckless

indifference to Dr. Hill’s federally protected rights and Dr. Hill is

entitled to recover punitive damages for Defendants’ violations of

42 U.S.C. § 1981.




                                     12
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 14 of 21



           COUNT II—HOSTILE WORK ENVIRONMENT
                    (ALL DEFENDANTS)
                      (42 U.S.C. § 1981)

     43.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

     44.   Defendants subjected Dr. Hill to a hostile work environment

because of his race by, inter alia: not providing an interpreter or

interpretation when members of the public and the School Board spoke

in the Crow language during School Board Meetings; swearing and

threatening Dr. Hill; soliciting complaints against Dr. Hill; placing

Dr. Hill on administrative leave; removing benefits guaranteed by

Dr. Hill’s Employment Agreement while he was on administrative

leave; refusing to provide Dr. Hill with a safe working environment; and

terminating his Employment Agreement and employment.

     45.   As a direct result of the hostile work environment, Dr. Hill

suffered and continues to suffer damages, including, but not limited to,

lost wages and benefits, lost future wages and benefits, attorneys’ fees

and costs, pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and loss of earnings from the harm to Dr. Hill’s


                                    13
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 15 of 21



reputation.

     46.   Defendants actions were done with malice or reckless

indifference to Dr. Hill’s federally protected rights and Dr. Hill is

entitled to recover punitive damages for Defendants’ violations of

42 U.S.C. § 1981.

                     COUNT III—RETALIATION
                       (ALL DEFENDANTS)
                         (42 U.S.C. § 1981)

     47.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

     48.   Defendants retaliated against Dr. Hill for filing a charge of

discrimination with the Montana Human Rights Bureau by, inter alia:

not providing an interpreter or interpretation when members of the

public and the School Board spoke in the Crow language during School

Board Meetings; swearing and threatening Dr. Hill; soliciting

complaints against Dr. Hill; placing Dr. Hill on administrative leave;

removing benefits guaranteed by Dr. Hill’s Employment Agreement

while he was on administrative leave; refusing to provide Dr. Hill with

a safe working environment; and terminating his Employment


                                     14
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 16 of 21



Agreement and employment.

     49.   As a direct result of the retaliation, Dr. Hill suffered and

continues to suffer damages, including, but not limited to, lost wages

and benefits, lost future wages and benefits, attorneys’ fees and costs,

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

and loss of earnings from the harm to Dr. Hill’s reputation.

     50.   Defendants actions were done with malice or reckless

indifference to Dr. Hill’s federally protected rights and Dr. Hill is

entitled to recover punitive damages for Defendants’ violations of 42

U.S.C. § 1981.

                 COUNT IV—BREACH OF CONTRACT
                 (SCHOOL DISTRICT DEFENDANTS)

     51.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

     52.   The District breached the Employment Agreement by, inter

alia: not providing an interpreter or interpretation when members of

the public and the School Board spoke in the Crow language during

School Board Meetings; swearing and threatening Dr. Hill; soliciting

complaints against Dr. Hill; placing Dr. Hill on administrative leave;

                                     15
       Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 17 of 21



removing benefits guaranteed by Dr. Hill’s Employment Agreement

while he was on administrative leave; refusing to provide Dr. Hill with

a safe working environment; and terminating his Employment

Agreement and employment.

         53.   As a direct result of the retaliation, Dr. Hill suffered and

continues to suffer damages, including, but not limited to, lost wages

and benefits, lost future wages and benefits, and attorneys’ fees and

costs.

 COUNT V—BREACH OF THE IMPLIED COVENANT OF GOOD
             FAITH AND FAIR DEALING
          (SCHOOL DISTRICT DEFENDANTS)

         54.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

         55.   Implied in the Employment Agreement is a covenant of good

faith and fair dealing, which is a contractual term imposed by Montana

law.

         56.   The District breached the implied covenant of good faith and

fair dealing by, inter alia: not providing an interpreter or interpretation

when members of the public and the School Board spoke in the Crow


                                        16
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 18 of 21



language during School Board Meetings; swearing and threatening

Dr. Hill; soliciting complaints against Dr. Hill; placing Dr. Hill on

administrative leave; removing benefits guaranteed by Dr. Hill’s

Employment Agreement while he was on administrative leave; refusing

to provide Dr. Hill with a safe working environment; and terminating

his Employment Agreement and employment.

         57.   As a direct result of the retaliation, Dr. Hill suffered and

continues to suffer damages, including, but not limited to, lost wages

and benefits, lost future wages and benefits, and attorneys’ fees and

costs.

    COUNT VI—VIOLATION OF MONTANA SAFE PLACE TO
                      WORK ACT
            (SCHOOL DISTRICT DEFENDANTS)

         58.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

         59.   Montana law requires employers to provide a place of

employment that is safe for each employee. Mont. Code Ann. § 50-71-

201(1).

         60.   Montana law requires employers to adopt and use practices,


                                        17
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 19 of 21



means, methods, operations, and process that are reasonably adequate

to render the place of employment safe. Mont. Code Ann. § 50-71-

201(3).

     61.   Montana law requires employers to do any other thing

reasonably necessary to protect the life, health and safety of the

employer’s employees. Mont. Code Ann. § 50-71-201(4).

     62.   The District failed to provide Dr. Hill with a safe workplace

by, inter alia: allowing members of the public and School Board to

swear at and threaten Dr. Hill; refusing to take any steps to provide

Dr. Hill with a safe working environment; and terminating his

Employment Agreement and employment when he demanded a safe

place to work.

     63.   As a direct result of the District’s failure to provide a safe

workplace, Dr. Hill suffered and continues to suffer damages to be

proven at trial.

                    COUNT VII—BLACKLISTING
                       (ALL DEFENDANTS)

     64.   Dr. Hill incorporates by reference every statement and

allegation contained in all preceding paragraphs as though fully set

forth herein.

                                    18
    Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 20 of 21



      65.   Montana law prohibits the blacklisting of any discharged

employee.

      66.   The Defendants have refused to provide Dr. Hill with

written certification that he worked for the District from July 1, 2019 to

December 18, 2019.

      67.   As a direct and proximate result of Defendants failure to

provide the certification of employment, Dr. Hill is not able to secure

employment as a superintendent.

      68.   By refusing to provide the certification of employment, the

Defendants engaged in actual fraud and actual malice because they

knew or intentionally disregarded facts that created a high probability

of injury to Dr. Hill, yet deliberately proceeded to act in conscious or

intentional disregard of, or with indifference to, the high probability of

injury.

      69.   Accordingly, Dr. Hill is entitled to recover punitive damages

for the Defendants’ violations of § 39-2-803, MCA.

                     REQUEST FOR JURY TRIAL

      Dr. Hill respectfully demands a trial by jury on all claims and

issues so triable.


                                    19
       Case 1:20-cv-00042-SPW-TJC Document 1 Filed 04/08/20 Page 21 of 21



                          PRAYER FOR RELIEF

        WHEREFORE, Dr. Hill prays for judgment against the

Defendants as follows:

        1.   For judgment in favor of Dr. Hill and against the

Defendants;

        2.   For lost wages and benefits, lost future wages and benefits,

attorneys’ fees and costs, pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and loss of earnings from the harm to

Dr. Hill’s reputation.

        3.   For punitive damages as allowed under state and federal

law;

        4.   For costs, interest and attorneys’ fees as allowed by law;

        5.   For such other and further relief that this Court deems just

and proper.


Dated: April 8, 2020.

                                     /s/Jason S. Ritchie
                                     Jason S. Ritchie

                                     Counsel for Coulter Hill




                                      20
